 
 
I 
111th CONGRESS 2d Session 
H. R. 4771 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2010 
Mr. Jackson of Illinois introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To establish a commission to commemorate the sesquicentennial of the American Civil War. 
 
 
1.Short titleThis Act may be cited as the Civil War Sesquicentennial Commission Act. 
2.Findings and purpose 
(a)FindingsCongress makes the following findings: 
(1)The American Civil War was a defining experience in the development of the United States. 
(2)The people of the United States continue to struggle with issues of race, civil rights, heritage, and the politics of federalism, which are legacies of the Civil War and Reconstruction. 
(3)There is a resurgence of interest in the Civil War that is evidenced by the multitude of publications, exhibits, reenactments, research organizations, Internet and multimedia resources, historic parks, and preservation associations focused on the Civil War. 
(4)The years 2010 through 2015 mark the sesquicentennial of the period beginning with the election of Abraham Lincoln and concluding with the end of the Civil War. Notable milestones during this period include the following: 
(A)On November 6, 1860, Abraham Lincoln was elected President of the United States. 
(B)On December 20, 1860, in a special convention, the South Carolina Legislature voted to secede from the Union following the election of Lincoln. In the early months of the following year, Mississippi, Florida, Alabama, Georgia, Louisiana, and Texas seceded and formed the Confederate States of America. 
(C)In April 1861, Confederate forces fired on Fort Sumter, the first shots fired in the Civil War. In response, President Lincoln ordered the blockade of all Confederate ports and called for 75,000 volunteers to enlist in the Union Army. Four more Southern States—Virginia, Arkansas, Tennessee and North Carolina—seceded in the months following the attack on Fort Sumter. 
(D)The Civil War spawned numerous campaigns, battles, and engagements, including Bull Run, the Monitor versus the Merrimac, the Peninsula Campaign, Shiloh, the Capture of New Orleans, the Shenandoah Valley Campaign, Seven Pines, Seven Days, Antietam, Fredericksburg, Chancellorsville, Gettysburg, the Siege of Vicksburg, Chickamauga, Chattanooga, Wilderness, the Siege at Petersburg, the Capture of Atlanta, the March to the Sea, Nashville, and Appomattox. 
(E)In January 1863, President Lincoln issued the Emancipation Proclamation, freeing all slaves in States considered to be in rebellion against the Federal Government. 
(F)On June 28, 1864, President Lincoln repealed all fugitive slave laws. 
(G)On January 31, 1865, the United States Congress passed the 13th Amendment to the Constitution, abolishing slavery and involuntary servitude. 
(H)On April 9, 1865, Confederate General Robert E. Lee surrendered at Appomattox Courthouse. 
(I)On April 14, 1865, President Lincoln was shot by Confederate sympathizer John Wilkes Booth while attending a play at Ford’s Theatre, and died the next day. 
(J)In April and May 1865, Confederate Generals Joseph Johnson and E. Kirby Smith, leaders of the remaining organized Confederate Forces, surrendered, formally ending the Southern Resistance. 
(K)By the end of the Civil War, an estimated 600,000 Union and Confederate soldiers had been killed and over 471,000 wounded, making the Civil War the bloodiest war in the history of our Nation. 
(5)The sesquicentennial of the Civil War presents a significant opportunity for Americans to recall and reflect upon all aspects of that conflict and its legacy in a spirit of reconciliation and honest reflection, through exploration, interpretation, and discussion.  
(b)PurposeThe purpose of this Act is to establish a Civil War Sesquicentennial Commemoration Commission to— 
(1)ensure a suitable national observance of the sesquicentennial of the Civil War that includes recognition of the historic, social, legal, cultural, and political forces that caused the American Civil War and influenced its course and outcomes; 
(2)collaborate with and assist States and national organizations with programs and activities for the observance of the sesquicentennial of the Civil War; 
(3)assist in ensuring that any observance of the sesquicentennial of the Civil War is inclusive and appropriately recognizes the experiences and points of view of all people affected by the Civil War; and 
(4)provide assistance for the development of programs, projects, and activities on the Civil War that have lasting educational value and are both national and international. 
3.Civil War Sesquicentennial Commemoration CommissionThe Secretary of the Interior shall establish a commission to be known as the Civil War Sesquicentennial Commemoration Commission (hereafter in this Act referred to as the Commission). 
4.Composition of the Commission 
(a)In generalThe Commission shall be composed of 29 members as follows: 
(1)Government membersThe Commission shall include— 
(A)2 Members of the Senate appointed by the President pro tempore of the Senate, in consultation with the majority leader and the minority leader of the Senate; 
(B)2 Members of the House of Representatives appointed by the Speaker of the House of Representatives; 
(C)the Secretary of the Interior or the designee of the Secretary; 
(D)the Secretary of the Smithsonian Institution, or the designee of the Secretary; 
(E)the Secretary of Education, or the designee of the Secretary; 
(F)the Chairman of the National Endowment for the Humanities, or the designee of the Chairman; 
(G)the Chairman of the National Endowment of the Arts, or the designee of the Chairman; 
(H)the Archivist of the United States, or the designee of the Archivist; 
(I)the Librarian of Congress, or the designee of the Librarian; and 
(J)the Director of the National Park Service, or the designee of the Director. 
(2)Private membersThe Commission shall include— 
(A)7 members appointed by the President from among individuals who are representative of the corporate and foundation community, including 1 individual with specific expertise in communication and event planning; and 
(B)10 individuals appointed by the President from among persons who by reason of education, training, and experience, are experts on the Antebellum, Civil War, and Reconstruction eras, including— 
(i)6 individuals with expertise in history; 
(ii)1 individual with specific expertise in art history, historic preservation, or a related field; 
(iii)1 individual with specific expertise in the performing arts; 
(iv)1 individual with expertise in anthropology, cultural geography, sociology, or a related field; and 
(v)1 individual with expertise in political science, law, economics, or a related field. 
(b)Terms 
(1)Government membersIf any member of the Commission who was appointed as an officer designated under subsection (a)(1) leaves such office, the member may continue as a member of the Commission for not longer than the 30-day period beginning on the date the member leaves such office. 
(2)Private membersPrivate members under subsection (a)(2) shall be appointed for the life of the Commission. 
(c)VacanciesAny vacancy in the Commission shall not affect its powers, and shall be filled in the same manner as the original appointment. 
(d)Initial appointmentsThe appointment of the members of the Commission shall be made not later than 60 days after the date of the enactment of this Act. 
5.General provisions 
(a)Meetings 
(1)Initial meetingNot later than 60 days after the date on which all members of the Commission have been appointed, the members appointed under subparagraphs (A) and (B) of section 4(a)(2) shall call the first meeting of the Commission. 
(2)Subsequent meetingsThe Commission shall hold subsequent meetings at the call of the Chairperson. 
(b)Chairperson and vice chairpersonAt the initial meeting, the Commission shall elect a Chairperson and a Vice Chairperson from among its voting members. 
(c)QuorumA majority of voting members shall constitute a quorum, but a lesser number may hold meetings. 
(d)Voting 
(1)In generalThe Commission shall act only on an affirmative vote of a majority of the voting members of the Commission. 
(2)Nonvoting membersThe individuals appointed under subparagraphs (A) and (B) of section 4(a)(1) shall be nonvoting members, and shall serve only in an advisory capacity. 
6.Duties of the Commission 
(a)Activities related to the sesquicentennialThe Commission shall— 
(1)plan, develop, and carry out programs and activities appropriate to commemorate the sesquicentennial of the Civil War, including activities in recognition of the historic, social, legal, cultural, and political forces that caused the American Civil War and influenced its course and outcomes; 
(2)encourage interdisciplinary examination of the Civil War; 
(3)facilitate Civil War-related activities throughout the United States; 
(4)encourage civic, historical, educational, economic, and other organizations throughout the United States to organize and participate in activities to expand the understanding and appreciation of the significance of the Civil War; 
(5)coordinate and facilitate the public distribution of scholarly research, publications, and interpretations of the Civil War; 
(6)provide assistance to States, localities, and nonprofit organizations to further the commemoration of the sesquicentennial of the Civil War; 
(7)develop programs and facilities to ensure that the sesquicentennial commemoration of the Civil War results in a positive legacy and long-term public benefit; and 
(8)encourage the development and conduct of programs designed to involve the international community in activities that commemorate the Civil War. 
(b)Plans and report 
(1)Strategic plan and annual performance plansThe Commission shall prepare a strategic plan in accordance with section 306 of title 5, United States Code, and annual performance plans in accordance with section 1115 of title 31, United States Code, for the activities of the Commission carried out under this Act. 
(2)Reports 
(A)Annual reportThe Commission shall submit to Congress an annual report that contains a list of each gift, bequest, or devise with a value of more than $250, together with the identity of the donor of each such gift, bequest, or devise. 
(B)Final reportNot later than December 30, 2015, the Commission shall submit to Congress a final report that contains— 
(i)a summary of activities of the Commission; 
(ii)a final accounting of funds received and expended by the Commission; and 
(iii)the findings and recommendations of the Commission. 
7.Grant program 
(a)Grants authorizedThe National Endowment for the Humanities, in collaboration with the National Endowment for the Arts, shall award grants under this section for the uses described in subsection (b). 
(b)Use of grantsGrants awarded under this section shall be used for activities that are determined by the National Endowment for the Humanities, in collaboration with the National Endowment for the Arts, to be appropriately related to the sesquicentennial of the Civil War and to further the purposes of this Act. 
(c)ConsiderationIn awarding grants under this section, the National Endowment of the Humanities shall consider established university, museum, or academic programs with national scope that sponsor multidisciplinary projects that represent the totality of the Civil War. 
8.Powers of the Commission 
(a)In generalThe Commission may, for the purpose of carrying out this Act— 
(1)accept and use gifts of money, property, and services, and, notwithstanding section 1342 of title 31, United States Code, may accept and use voluntary services; 
(2)appoint any advisory committee as the Commission considers appropriate; 
(3)authorize any voting member or employee of the Commission to take any action that the Commission is authorized to take under this Act; 
(4)procure supplies, services, and property, and make or enter into contracts, leases, or other legal agreements to carry out this Act (except that any contracts, leases, or other legal agreements entered into by the Commission shall not extend beyond the date of the termination of the Commission); 
(5)use the United States mails in the same manner and under the same conditions as other Federal agencies; 
(6)secure directly from any department or agency of the United States such information as the Commission deems necessary to enable the Commission to carry out this Act, which shall be furnished by the head of such department or agency at the request of the Commission; and 
(7)establish an independent but affiliated Foundation to support, as the Commission deems necessary, the efforts of the Commission. 
9.Personnel matters 
(a)Compensation of membersMembers of the Commission, and members of any advisory committee appointed under section 8(a)(2), shall serve without compensation. 
(b)Travel expensesMembers of the Commission, and members of any advisory committee appointed under section 8(a)(2), shall be allowed, as the Secretary of the Interior determines appropriate to carry out this Act, travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission. 
(c)Staff 
(1)In generalThe Commission may appoint, terminate, and fix the pay of an executive director and such other additional personnel as are necessary and appropriate to enable the Commission to perform its duties. 
(2)Nonapplicability of civil service lawsConsistent with all other applicable Federal laws governing appointments and compensation, an executive director and additional personnel may be appointed, terminated, and paid without regard to civil service laws (including regulations), including— 
(A)the provisions of title 5, United States Code, governing appointment in the competitive service; and 
(B)chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates. 
(3)Maximum rate of payThe rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(d)Detail of government employees 
(1)In generalAt the request of the Commission, the head of any Federal agency may detail, on a reimbursable or nonreimbursable basis, any of the personnel of the agency to the Commission to assist the Commission in carrying out the duties of the Commission under this Act. 
(2)Civil service statusThe detail of an employee under paragraph (1) shall be without interruption or loss of civil service status or privilege. 
(e)Support servicesUpon request of the Commission, the Department of the Interior shall provide to the Commission, on a reimbursable basis, administrative support services necessary for the Commission to carry out its responsibilities under this Act, including the disbursement of funds available to the Commission, and the computation and disbursement of the basic pay for Commission personnel. 
(f)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at daily rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
(g)FACA nonapplicabilitySection 14(b) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 
(h)TerminationThe Commission shall terminate on the date that is 90 days after the date on which the Commission submits its final report under section 6(b)(2). 
10.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out this Act (other than section 7)— 
(1)$750,000 for each of the fiscal years 2010 through 2012; 
(2)$500,000 for each of the fiscal years 2013 through 2015; and 
(3)$250,000 for each of the fiscal years 2016 through 2017. 
(b)GrantsThere is authorized to be appropriated $3,500,000 to the National Endowment for the Humanities to provide grants under section 7. 
 
